Citation Nr: 1455759	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  12-05 671	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Northern California Health Care System (NCHCS) in Mare Island, California


THE ISSUE

Entitlement to payment or reimbursement of  unauthorized private medical expenses incurred as a result of the Veteran's treatment at Woodland Memorial Hospital in Woodland, California, from July 22, 2010 to July 25, 2010.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to November 1968. 

She appealed to the Board of Veterans' Appeals (Board/BVA) from a February 2011 decision of the VA Medical Center (VAMC) in Mather, California, declining to reimburse her for unauthorized medical expenses she had incurred from July 22, 2010 to July 25, 2010, while receiving treatment at the Woodland Memorial Hospital, which is a private hospital in Woodland, California.

In support of her claim, the Veteran testified at an October 2012 hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  A transcript of the hearing is of record.  

The claim concerning these expenses requires further development before being decided on appeal, however, so the Board is remanding this claim the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Veteran is seeking payment of medical expenses for treatment at the Woodland Memorial Hospital from July 22, 2010 to July 25, 2010.  Expenses she also incurred during the immediately preceding days apparently already have been paid.  Pertinent legal authority provides for the furnishing of care by VA hospitals, as well as reimbursement for private medical care when such is authorized by VA.  Generally, when VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographical inaccessibility or are not capable of furnishing care or services required, VA may contract with non-VA facilities for care.  

In this case, the Veteran seeks payment for private medical care not authorized in advance by VA.  Reimbursement or payment for expenses not previously authorized may be made only under the following circumstances:  (a) treatment was for (1) an adjudicated service-connected disability; (2) a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability; (3) any disability of a Veteran who is permanently and totally disabled as a result of a service-connected disability; (4) for any illness, injury or dental disability in the case of a Veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31; and (b) such treatment was rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and (c) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.  See 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. §§ 17.52, 17.120 (2014).

Failure to satisfy any one of the four criteria listed above precludes VA from paying unauthorized medical expenses incurred at a private hospital.  See 38 C.F.R. § 17.120 (2014); Zimick v. West, 11 Vet. App. 45, 49 (1998).  Also, no reimbursement or payment of services not previously authorized will be made when such treatment was procured through private sources in preference to available Government facilities.  See 38 C.F.R. § 17.130 (2014).  

The Veteran does not meet any of these four criteria listed above.  In this regard, the record fails to show that she has any service-connected disabilities.  Additionally, she does not contend that she was participating in a rehabilitation program under 38 U.S.C. Chapter 31.  Thus, she is ineligible for medical expense reimbursement under 38 U.S.C.A. § 1728.  

Accordingly, the claim was considered under pertinent provisions of The Millennium Health Care and Benefits Act, Pub. L. 106-117, codified at 38 U.S.C.A. § 1725 (West 2002).  Under this other statute, which also provides general authority for the reimbursement of non-VA emergency treatment, payment for emergency services may be made only if all of the conditions set forth in 38 C.F.R. § 17.1002 are met.

In particular, the following subsections are relevant to this case:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center).

(d) The claim for payment or reimbursement of any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such nature that a Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time a Veteran becomes stabilized).

38 C.F.R. § 17.1002(a), (b), (c), (d) (2014).

As already alluded to, the VAMC already approved payment for the unauthorized private medical expenses initially incurred from July 20, 2010 to July 21, 2010 (so for the first two days), but not also for the succeeding days from July 22, 2010 to July 25, 2010, utilizing the Millennium Health Care and Benefits Act.  In making that decision to pay at least a portion of these expenses, the VAMC determined that the Veteran became medically stable for transfer to the David Grant United States Air Force Medical Center in Fairfield, California, after July 20, 2010 (i.e., as of July 22, 2010).  However, upon review of the file, there is no indication of just how the VAMC reached such conclusion.  In her hearing testimony the Veteran disputed any notion that she was sufficiently stable for transfer before July 25, 2010, and there is no medical opinion of record concerning this, so it is unclear based on the evidence of record when her medical emergency ended and it was safe to transfer her to a VAMC for continuation of her treatment.  The Board may not make its own findings without such medical expertise.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (finding that if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).  Therefore, on remand, a medical opinion must be obtained determining at what point, if any, during her treatment the Veteran was sufficiently stable for transfer to a VA or other authorized facility.

It also appears there may be outstanding treatment records relating to the Veteran's claim, so that are relevant.  Of record are several copies of hospital billing statements reflecting treatment from July 20, 2010 to July 25, 2010, at the Woodland Memorial Hospital in Woodland, California.  There are no actual treatment records, however, concerning the medical care she received while a patient at Woodland Memorial Hospital.  These records must be obtained and incorporated into the file before readjudicating her claim.  

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Obtain the Veteran's clinical or hospital records from the Woodland Memorial Hospital in Woodland, California, from July 20, 2010 to July 25, 2010.  All records/responses received should be associated with the claims file.  All efforts to obtain these records must be fully documented, and the facility must provide a negative response if records are no longer available.  

2.  After obtaining these additional records, arrange for a VA physician to provide a medical opinion addressing at what point, if any, the Veteran became medically stable for transfer during the course of her treatment at Woodland Memorial Hospital from July 20, 2010 through July 25, 2010.  In denying her request for payment or reimbursement of these expenses beyond July 21, 2010 (i.e., beyond the second day of her care), the adjudicator apparently unilaterally determined the Veteran was sufficiently stable at that point for safe transfer, but the Board does not see any medical opinion in the file addressing this determinative issue, and the Veteran disputes any notion that she was sufficiently stable for transfer before July 25, 2010, owing to the extent and severity of her symptoms.  So the commenting physician must review the claims file and this remand and note such review in the medical report of his/her findings.


To this end, the commenting physician must identify all medical conditions documented and treated from July 20, 2010 through July 25, 2010, of significance.  Thereafter, the physician should address the following:

(a) Was the Veteran stable for transfer to a VA medical facility at any point between July 20, 2010 and July 25, 2010?

(b) If the answer to (a) is "yes", the physician must identify the date upon which the Veteran was sufficiently stable for transfer.  

The physician must provide explanatory rationale for this opinion, preferably citing to evidence in the file supporting conclusions.  The physician must also consider the lay statements of record, including especially the Veteran's, such as her hearing testimony.

If an opinion cannot be provided without resorting to mere speculation, the physician must explain why responding would be speculative.  Merely saying he/she cannot respond will not suffice.

3.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and her representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.  

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




